Case 2:20-cr-00174-AJS Document 4 Filed 07/22/20 Page 1 of 1

FILED

| JUL 22 ago
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANL year Us DistRicr Courr
PENNSYLVAN
| IA
UNITED STATES OF AMERICA |
ve a Criminal No. LA AH
. ot :

NICHOLAS LUCIA

 

‘MOTION FOR ARREST WARRANT .

_AND NOW comes the United States of America, by its attorneys, Scott. W. Brady,
United States Attorney for the Western District of Pennsylvania, and Jonathan D. Lusty, Assistant |
‘United States ‘Attorney for said District, and, pursuant to Rule 9 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that an Arrest Warrant be
issued for the apprehension of defendant NICHOLAS LUCIA, upon the grounds that an indictment |
has been returned i in the above- captioned criminal case charging the defendant with violating Title
18, United States Code, Sections 2 and 23 1(a)(3).
Recommended bond: $25,000 unsecured.

Respectfully submitted,
- SCOTT W. BRADY

United States Attorney _

’ By:  s/Jonathan D. Lusty
JONATHAN D. LUSTY
Assistant U.S. Attorney
PA ID No. 311180:
